GANTT, J.
Relator was appointed a patrolman on April 1, 1889, for a term of four years, which he fully served. He held over until October 17,1895, when he was dropped. He claims that he was reappointed, by implication, for a further term of four years from the expiration of his first term on April 1, 1893, and he asks a writ of mandamus for salary from October 17, 1895, until April 1, 1897. The trial court gave him judgment and the defendants appealed.
There is no merit in his ease. The judgment of the circuit court is erroneous, and it is reversed andi the writ quashed.
All concur.